Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 10, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
As a result of his refusal to travel on a frequent and regular basis, claimant was discharged from his position as a creative *809service representative and trainer. The Unemployment Insurance Board denied his application for unemployment insurance benefits on the basis that he was terminated for misconduct. Upon reviewing the record, we find that substantial evidence supports the Board’s decision. The employer’s representative testified that claimant’s job required claimant to travel two to three weeks per month. He stated that claimant advised the employer that he simply could not continue with this travel schedule and that claimant was terminated for this reason. In view of claimant’s refusal to perform a required element of his job, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.